                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

In re:                                     :   CIVIL ACTION NO. 1:18-CV-683
                                           :
MANN REALTY ASSOCIATES, INC.,              :   (Chief Judge Conner)
                                           :
                     Debtor                :
                                           :
ROBERT M. MUMMA, II,                       :
                                           :
                     Appellant             :
                                           :
               v.                          :
                                           :
ANDREW R. VARA,                            :
Acting United States Trustee,              :
                                           :
                     Appellee              :

                                       ORDER

         AND NOW, this 30th day of September, 2019, upon consideration of the

bankruptcy appeal filed by Appellant Robert M. Mumma, II (Doc. 1), and the

parties’ respective briefs in support of and opposition to said appeal, and for the

reasons set forth in the accompanying memorandum, it is hereby ORDERED that:

         1.    The January 25, 2018 order of the United States Bankruptcy Court for
               the Middle District of Pennsylvania in the case docketed as
               Bankruptcy Petition No. 1:17-BK-01334 is AFFIRMED.

         2.    The Clerk of Court is DIRECTED to CLOSE this appeal.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
